Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As independent claim 1 is not found allowable and independent claim 13 has all the limitations of claim 1 claims 13-14 and 16-17 are rejoined and allowed. This reverses the restriction office action of 5/12/2021.
Allowable Subject Matter
Claims 1-4, 6-11, 13-14, 16-17 and 21-23 allowed. Key to allowance of these claims are the new claim limitations of 7/27/2022. These new claim limitations add the requirement of a dichromate salt to the composition, previously a dependent claim to the independent claims. The closest prior art is Jana and Maze and Hed, see office action of 6/7/2022. As stated in that office action, the prior art teaches all the claim limitations except for the presence of dichromate salt.
A composition comprising:
water;
one or more organic solvents;
one or more silanol coupling agents dissolved in the water and the one or more organic solvents;
lubricating particles;
a dichromate salt; and
one or more acids, wherein the composition has a pH of 7 or lower,
wherein the concentration of silanol coupling agent in the composition is in the range from 20 wt.% to 70 wt.%, based on the solids content of the composition, and the concentration of lubricating particles in the composition is in the range from 10 wt.% to 80 wt.%, based on the solids content of the composition, and the concentration of the dichromate salt in the composition is in the range from 0.1 wt.% to 10 wt.%, based on the solids content of the composition is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771